                         IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, NORTHERN DIVISION


    TRIS F.,
                                                        Court No. 1:19-cv-00013-CMR
                          Plaintiff,

                  vs.
                                                        ORDER
    ANDREW SAUL,
    Commissioner of Social Security,

                                                        Magistrate Judge Cecilia M. Romero
                          Defendant.


          Defendant, the Commissioner of Social Security (the Commissioner), by and through his

counsel, has filed an unopposed motion with this Court, pursuant to 42 U.S.C. § 405(g), to enter

a judgment with an order of reversal with remand of the case to the Commissioner for further

administrative proceedings.

          Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under sentence

four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for remand of this action

for further proceedings, this Court hereby REVERSES the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) with a REMAND to the Commissioner for further

administrative proceedings. 1 See Shalala v. Schaefer, 509 U.S. 292 (1993).



1
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
DATED this 3 October 2019.




                             Magistrate Judge Cecilia M. Romero
                             United States District Court for the District of Utah




                                2
